United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40559
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYNALDO HINOJOSA-AGUIRRE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1700-1
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Reynaldo Hinojosa-Aguirre appeals his guilty plea conviction

for possession with intent to distribute 3,4-Methylenedioxy

Methamphetmine.   Hinojosa-Aguirre argues that 21 U.S.C. § 841(a)

and (b) were rendered facially unconstitutional by Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000).   Hinojosa-Aguirre concedes

that his argument is foreclosed by our opinion in United States

v. Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000), which

rejected a broad Apprendi-based attack on the constitutionality

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40559
                                 -2-

of that statute.    He raises the issue only to preserve it for

Supreme Court review.    A panel of this court cannot overrule a

prior panel’s decision in the absence of an intervening contrary

or superseding decision by this court sitting en banc or by the

United States Supreme Court.     Burge v. Parish of St. Tammany, 187

F.3d 452, 466 (5th Cir. 1999).    No such decision overruling

Slaughter exists.    Accordingly, Hinojosa-Aguirre’s argument is

foreclosed.

     AFFIRMED.